NOT RECOMMENDED FOR PUBLICATION
                               File Name: 13a0138n.06

                                          No. 11-1817
                                                                                      FILED
                                                                                  Feb 06, 2013
                                                                            DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )   ON APPEAL FROM THE UNITED
              Plaintiff-Appellee,                       )   STATES DISTRICT COURT FOR
                                                        )   THE EASTERN DISTRICT OF
v.                                                      )   MICHIGAN
                                                        )
HERMAN NORMAN JOHNSON,                                  )
aka HERMAN DAVIS,                                       )
                                                        )
              Defendant-Appellant.                      )
                                                        )


BEFORE: CLAY and WHITE, Circuit Judges; HOOD, District Judge.*

       HELENE N. WHITE, Circuit Judge. This is a direct appeal in a murder-for-hire case.

Herman Johnson challenges the district court’s denial of his renewed motion to suppress and for a

Franks hearing. We AFFIRM.

                                               I.

       Waad Murad owned and operated the Metro Car Company, a pre-owned vehicle business

located on Woodward Avenue near Seven Mile Road in Detroit. In 2004, after several vehicles

registered to or purchased from Metro Car were stopped in various parts of the country and found

to be carrying large quantities of cocaine or currency, Drug Enforcement Administration (DEA)



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.

                                               1
No. 11-1817
United States v. Herman Johnson

Special Agent Edward Donovan initiated a narcotics and money-laundering investigation into

Murad. A November 2004 raid of Metro Car pursuant to a federal warrant uncovered records of

persons in the Detroit drug community who had purchased luxury cars under false names from Metro

Car. Several months after that raid, Murad agreed to cooperate with authorities in their investigation

of a number of high-level drug targets in the Detroit area.

       At approximately 5:45 p.m. on March 17, 2005, two men approached Murad while he sat in

the driver’s seat, and another person sat in the passenger seat, of a vehicle in Metro Car’s parking

lot. One of the men produced a revolver and fired a single shot into Murad’s head. Murad died the

next day from the gunshot wound.

       Murad’s family publicly offered a $50,000 reward for information leading to the

apprehension of those responsible and, approximately one week after the shooting, an unknown

woman called Metro Car and said she had information about the shooting and knew where the

shooter lived. The police observed the woman meet with Metro Car employees. She requested half

the reward money, left, and when she returned later that day, police transported her to the Michigan

State Police (MSP) post and interviewed her. The woman told Agent Donovan that her boyfriend

and one of his associates (later referred to in the search-warrant affidavit as DPD-1 and DPD-2)

found out that the person responsible for Murad’s shooting lived at 14270 Strathmoor in Detroit.

       During several phone conversations, DPD-1 told Agent Donovan that he was an associate

of one of the persons involved in Murad’s murder, whom DPD-1 described as a black male whose




                                                  2
No. 11-1817
United States v. Herman Johnson

street name was “Little Herm” or “Little Hearn,”1 and who lived at 14270 Strathmoor, and used cell-

phone number (313) 478-4974. DPD-1 said he knew Little Herm only by his street name, and that

the day after Murad was shot, Little Herm bragged to him about getting paid for “taking care of some

work on Woodward.”

       DPD-2 also called Metro Car and was referred to Agent Donovan. Donovan testified that

DPD-2 called him approximately 8 days after Murad’s shooting and told him that he/she was a friend

of Little Herm, that Little Herm lived at 14270 Strathmoor by himself, and that Little Herm had

bragged that he was paid in stacks for shooting Murad. DPD-2 gave Agent Donovan Little Herm’s

cell-phone number, which was the same number DPD-1 had provided. DPD-2 told Donovan that

Little Herm approached him/her to try to trade the gun used in the Murad homicide and that she/he

had seen the gun, a chrome .357 revolver, in the back bedroom of 14270 Strathmoor two or three

days before the conversation with Agent Donovan. DPD-2 told Donovan that the police should

move quickly, because the gun would soon be sold or destroyed. DPD-2 described Little Herm as

a dark-skinned 30-to-35-year-old bald black male with a disfigured lip, 5'4" to 5'5" tall, and weighing

between 130 and 155 lbs. Both DPD-1 and -2 told Donovan that they had been to Little Herm’s

house on Strathmoor many times.




       1
         Donovan testified that due to pronunciation or clarity problems, he could not tell whether
the informants were saying“Little Herm” or “Little Hearn” when he spoke to them on the phone.
Donovan testified that it was several weeks after the search of 14270 Strathmoor, when he first met
with one of the informants and showed him a photograph of Defendant, that Donovan understood
the informant to be saying “Little Herm.” R. 228 at 108-10; PID 1514-16.

                                                  3
No. 11-1817
United States v. Herman Johnson

       Agent Donovan obtained records for the cell phone the informants attributed to Little Herm.

The records showed that the phone was registered to a Frederick Harrison and that at the time of

Murad’s shooting, the closest T-Mobile cell tower to that cell phone was 1 to 1 1/2 miles from Metro

Car. The records indicated that after the time of the shooting on the afternoon of March 17, 2005,

the cell phone registered on a cell tower in the area of 14270 Strathmoor and remained there for

several hours. The records also revealed that, in the two weeks after Murad’s shooting, the cell

phone was not in the area around Metro Car, and that DPD-1 and DPD-2 had telephone contact with

that cell phone both before and after Murad was shot.

       A joint task force of the Detroit Police Department (DPD), Michigan State Police (MSP), and

DEA obtained a search warrant for 14270 Strathmoor and executed the warrant on March 29, 2005.

When police entered 14270 Strathmoor, they found Defendant holding the cell phone (313) 478-

4974. After photographing Defendant, Agent Donovan showed the photograph to DPD-2, who

confirmed that Defendant was the person he knew as Little Herm. The police arrested Defendant

after determining his true identity and that he had an outstanding arrest warrant under an alias.

       A one-count indictment issued charging Johnson with being a felon-in-possession of a

firearm. In August 2005, Johnson’s first counsel moved to suppress the evidence seized at 14270

Strathmoor. The district court denied the motion following a two-day suppression hearing.

       A three-count superseding indictment issued on November 1, 2005, charging Johnson with

1) conspiring to kill Murad with the intent to prevent Murad from communicating to a law

enforcement officer regarding the commission of federal offenses, including distribution of cocaine,

conspiracy to distribute cocaine and money laundering to conceal drug trafficking; 2) aiding and

                                                 4
No. 11-1817
United States v. Herman Johnson

abetting murder to prevent Murad from providing information regarding a federal crime to a law

enforcement officer; and 3) being a felon in possession of a firearm.

       Johnson’s second counsel filed a renewed motion to suppress and for a Franks hearing in

August 2009, arguing that the search-warrant affidavit failed to establish either the informants’

reliability or independent police corroboration of the information they provided, and that Johnson

had made a substantial preliminary showing that the affidavit contained deliberately or recklessly

false statements without which no warrant would have issued. The district court denied the motions

following a hearing on October 7, 2009, and the matter proceeded to trial. A jury found Johnson

guilty of the three counts charged in the superseding indictment. The district court imposed

concurrent life sentences for the conspiracy and murder convictions and a concurrent 10-year

sentence for the felon-in-possession conviction.

                                                 II.

       We review the denial of Johnson’s renewed motion to suppress under a dual standard; the

district court’s factual findings for clear error, and its legal conclusions, including whether the

warrant affidavit established probable cause to support the issuance of a warrant, de novo. United

States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001).

                                                 A.

       DPD Sergeant Arlie Lovier’s affidavit, signed on March 29, 2005, stated in its totality:

       The following facts are sworn to by affiant in support of the issuance of this warrant:

       The affiant is currently a member of the [DPD] and has been so for the past thirty-one
       (31) years, with the endmost fifteen plus years . . . assigned to the Homicide Section.


                                                   5
No. 11-1817
United States v. Herman Johnson

       Affiant has personally been involved in and investigated numerous homicide
       investigations.

       Affiant has [sic] charged with the investigation regarding the fatal shooting of Waed
       [sic] Murad, which occurred on March 17, 2005, at approximately 5:40PM, at his
       place of business, Metro Car Company, located at 19590 Woodward, Detroit,
       Michigan.

       The investigation revealed COMPL MURAD, while sitting in his vehicle, a red
       Dodge Durango SUV, was approached by two (2) black males. One of these subjects
       fired one (1) round from a handgun, striking COMPL MURAD behind his left ear.
       The assailants then fled, running south on Woodward . . . MURAD . . . expired on
       March 18, 2005 as a result of his injury. Morgue File [].

       While investigating the fatal shooting . . . agents of the DEA/DPD/MSP Homicide
       Task Force obtained information from a confidential source, hereafter referred to as
       DPD-1. DPD-1 has provided information regarding this investigation which has
       been independently corroborated with independent evidence obtained by agents and
       officers involved in this investigation. DPD-1, who has identified himself/herself as
       a close associate to ZACHARY HEARN, [2] stated ZACHARY HEARN JR. is one
       of the individuals responsible for the fatal shooting of COMPL MURAD. DPD-1
       further stated HEARN currently resides at 14270 Strathmoor, Detroit . . . and that
       DPD-1 has frequented HEARN’s residence several times during the past thirty (30)
       days. Additionally, DPD-1 stated HEARN is currently in possession of the firearm
       used to kill COMPL MURAD. DPD-1 stated he/she and HEARN have had
       conversations regarding HEARN’S involvement in the homicide during which time
       HEARN indicated the firearm in HEARN’S possession was utilized to kill COMPL
       MURAD. HEARN also told DPD-1 he (HEARN) needed to trade or sell the firearm
       immediately.

       Furthermore, DPD-1 provided agents with cellular telephone number (313) 478-
       4974, which is subscribed to FREDERICK HARRISON at 13574 Abington, Detroit
       . . . as a cellular telephone utilized by HEARN.

       As part of this same investigation, agents obtained information from a second
       confidential informant, hereafter referred to as DPD-2, who also identified


       2
        In fact, DPD-1 and -2 identified themselves as close associates of “Little Herm” or Little
Hearn,” not of Zachary Hearn or Zachary Hearn, Jr. Defendant is not Zachary Hearn or Zachary
Hearn, Jr. This issue was addressed at the first suppression hearing, discussed infra.

                                                6
No. 11-1817
United States v. Herman Johnson

      himself/herself as an associate of ZACHARY HEARN. DPD-2 has also provided
      information regarding this investigation which had [sic] been independently
      corroborated by independent evidence obtained by agents and officers involved in
      this investigation. DPD-2 advised agents ZACHARY HEARN was responsible for
      the fatal shooting of COMPL MURAD. DPD-2 stated he/she also had a
      conversations [sic] with HEARN regarding HEARN’S involvement in the shooting
      of COMPL MURAD. Additionally, DPD-2 stated HEARN was in possession of a
      chrome revolver and that HEARN told DPD-2 the firearm was utilized in the murder
      of COMPL MURAD and that HEARN was trying to sell or trade the firearm.

      DPD-2 stated he/she observed the firearm as [sic] three to five days earlier.

      Additionally, DPD-2 provided officers with cellular telephone number (313) 478-
      4974, which is subscribed to FREDERICK HARRISON at 13574 Abington, Detroit
      . . . as the cellular telephone currently utilized by ZACHARY HEARN JR.

      As part of this investigation, investigator’s [sic] analyzed cellular telephone records
      fro [sic] cellular telephone (313) 478-4974, the cellular telephone currently utilized
      by ZACHARY HEARN. Based on telephone records and information obtained from
      DEA data bases and based on an on-going DEA investigation, agents of the DEA
      have confirmed cellular telephone sites for HEARN’S cellular phone (313) 478-4974
      is currently utilized by ZACHARY HEARN JR. And was being utilized on March
      17, 2005. Additionally, agents and officers have analyzed cellular telephone sites for
      HEARN’S cellular phone . . . which determines the location the cellular telephone
      is operating. Based on the cellular telephone sites or locations, officers have
      determined on March 17, 2005, between 5:21 PM nad [sic] 5:40PM, the approximate
      time of the MURAD shooting, HEARN’S cellular telephone was hitting a cell tower
      located within five (5) miles of Metro Car Company, the location where COMPL
      MURAD was killed. Immediately following the shooting, HEARN’S cellular
      telephone travels out of the area to the other side of the city.

      Additionally, agents have determined that in the days after the MURAD Homicide,
      HEARN’S cellular telephone is in contact with both DPD-1 and DPD-2’s cellular
      telephones, which corroborates the fact DPD-1 and DPD-2 are associates of HEARN
      and furthermore, are in a position to obtain information, such as the location of the
      murder weapon.

      On March 28, 2005, DPD-2 made telephone contact with ZACHARY HEARN at . . .
      (313) 478-4974. During the conversation, DPD-2 told HEARN he/she was interested
      in purchasing the firearm. HEARN directed DPD-2 to come to the described
      residence the following morning to see the weapon.

                                                7
No. 11-1817
United States v. Herman Johnson

       On March 29, 2005, DPD-2, and Hearn have agreed to meet at the described target
       residence of 14270 Strathmoor . . . and negotiate the purchase of the firearm utilized
       in the MURAD homicide. DPD-2 has informed HEARN that he wants to inspect the
       firearm prior to it’s purchase. Based on the above facts, the affiant believes that there
       is probable cause to believe that above mentioned will be found on/in the target
       address 14270 Strathmoor, Detroit . . .

       Affiant respectfully requests the court order this affidavit is not made public until
       needed in the prosecution of a criminal case. The affiant has reasons to believe that
       DPD-1 and DPD-2 and their family members would be in danger of retaliation by the
       release of this affidavit because their identities are know [sic] by HEARN.

       The Search Warrant Tabulation and Return listed that the police recovered three weapons,

including a .357 revolver, as well as two cell phones, miscellaneous papers, and clothing from 14270

Strathmoor.

                                                  B.

       Johnson’s first counsel3 moved to suppress the seized items, arguing that the warrant affidavit

lacked sufficient allegations from which the magistrate could conclude that the unnamed informants

were credible or provided reliable information, and that the warrant failed to designate with

particularity the unit to be searched at 14270 Strathmoor, a multiple-occupancy structure.

       At the time the first suppression hearing began in October 2005, DPD Sergeant Lovier, the

affiant, was no longer employed by the DPD. Six persons testified at the suppression hearing. Agent

Donovan testified that after DPD-1 and -2 identified Murad’s shooter as “Little Herm” or “Little

Hearn,” they provided Little Herm’s cell number. Donovan testified that he ran the number through

the DEA database and learned it was used by a man known as Little Herm. Donovan testified that


       3
        Johnson’s first counsel represented him until late June 2006, when the district court granted
his motion to withdraw.

                                                  8
No. 11-1817
United States v. Herman Johnson

he met with case agents working on a separate drug and money-laundering investigation, the Michael

Clark investigation, who told Donovan that they had intercepted Little Herm through wiretaps used

in the Clark investigation, and believed Little Herm’s name was Zachary Hearn. The agents

investigating Clark told Donovan that Zachary Hearn was a member of Clark’s organization. After

Donovan spoke to the agents on the Clark case, he did further investigation and learned that the

taxpayer for 14270 Strathmoor was Donnell Wilson, who was also a member of Clark’s

organization. Wilson had also been intercepted on the Clark-investigation wiretap, speaking to

Michael Clark. The agents on the Clark case also informed Agent Donovan that there were two

Zachary Hearns in the Clark organization—a Junior, and a Senior.

       The district court denied the motion to suppress.

                                                  C.

       After the three-count superseding indictment issued, Johnson, through new counsel, moved

to suppress the evidence seized and for a Franks hearing. Johnson argued that probable cause was

lacking because the warrant affidavit established neither the informants’ reliability or that the police

had independently corroborated the informants’ information. Johnson’s counsel also argued that his

affidavit made a substantial preliminary showing that warrant-affiant DPD Sgt. Lovier made

deliberately or recklessly misleading statements in the affidavit, including that the informants knew,

and had been in phone contact with, Zachary Hearn or Zachary Hearn, Jr.

       By the time of the 2009 hearing, affiant DPD Sgt. Lovier had died. DEA Special Agent

Donovan, who participated in drafting the warrant, testified again at the 2009 hearing. It is clear

from the 2009 hearing transcript that the district court recalled well or had reviewed the testimony

                                                   9
No. 11-1817
United States v. Herman Johnson

from the 2005 hearing. The concluding remarks of counsel and the district court make clear that

much of the 2005 hearing was devoted to exploring one of the issues Johnson later raised in his 2009

renewed motion to suppress and for a Franks hearing: whether and to what extent the police

corroborated the informants’ information.

        The Government argued at the 2009 hearing that suppression of the evidence was

unwarranted because the mis-naming of the alleged shooter in the warrant affidavit made no

difference to the probable cause analysis. The Government also argued that Johnson was not entitled

to a Franks hearing given Agent Donovan’s lengthy testimony at the 2005 suppression hearing

regarding how he and other agents honestly and mistakenly came to believe that “Zachary Hearn,

Jr.,” was the occupant of 14270 Strathmoor.

        Following the 2009 hearing on Johnson’s renewed motion to suppress, the district court

concluded that Johnson failed to make a substantial preliminary showing that affiant Sgt. Lovier

included false statements in the affidavit knowingly and intentionally, or with reckless disregard for

the truth.

                                                 III.

        Johnson argues on appeal that the search-warrant affidavit failed to establish probable cause

to support the issuance of a warrant. The Government conceded below that neither DPD-1 or -2 had

a prior relationship with the case agents or warrant affiant, and that the warrant affidavit wrongly

stated that DPD-1 and -2 named “Zachary Hearn, Jr.,” as the person who shot Murad.

                                                 A.



                                                 10
No. 11-1817
United States v. Herman Johnson

       It is well established that a magistrate may rely on hearsay contained in the affidavit
       when determining whether to issue a search warrant. [United States v.] Gunter, 551
       F.3d [472, 479 (6th Cir. 2009)]. However, when the majority of the information in
       the affidavit comes from confidential sources . . . courts “must consider the veracity,
       reliability, and the basis of knowledge for that information as part of the totality of
       circumstances.” United States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003). “While
       independent corroboration of a confidential informant’s story is not a sine qua non
       to a finding of probable cause, in the absence of any indicia of the informants’
       reliability, courts insist that the affidavit contain substantial independent police
       corroboration.” [United States v.] Frazier, 423 F.3d [526,] 532 [(6th Cir. 2005)]
       (internal citations omitted).

United States v. Dyer, 580 F.3d 386, 390–91 (6th Cir. 2009); see also United States v. Tuttle, 200
F.3d 892, 894 (6th Cir. 2000) (“information received from an informant whose reliability is not

established may be sufficient to create probable cause when there is some independent corroboration

by the police of the informant’s information.”)

       We conclude that the affidavit contained sufficient police corroboration of the information

DPD-1 and -2 provided to support a finding of probable cause. The affidavit stated that after both

DPD-1 and -2 told police that the alleged shooter’s cell phone number was (313) 478-4974 and that

he lived at 14270 Strathmoor, cell-phone records the police obtained for that number showed that

the phone registered on a cell tower located within five miles of Metro Car on the date and time of

Murad’s shooting, and that immediately after the time of the shooting the phone left the area. The

affidavit also stated that the alleged shooter’s cell phone had been in contact with both DPD-1 and

-2 in the days after the shooting, corroborating that the informants were associates of or in contact

with the alleged shooter and in a position to obtain information regarding Murad’s shooting. The




                                                  11
No. 11-1817
United States v. Herman Johnson

affidavit thus contained sufficient independent police corroboration of the information provided by

DPD-1 and -2.4

                                                  B.

        Johnson asserts that the fact that the informants came forward only in response to the reward

Murad’s family offered casts doubt on their veracity, credibility and reliability. He contends that this

is particularly true given that the initial contact with the woman, who turned out to be DPD-1’s

girlfriend, involved an apparent scam because she asked to be paid half the reward money before

providing information related to Murad’s shooting. Johnson argues that had the warrant affidavit

set forth this information, it would have undercut any finding of the informants’ veracity, credibility

and reliability.

        We disagree. Although the warrant affidavit does not mention the female confidential

informant, or that the reward money motivated her and DPD-1 and -2 to come forward, those

omissions are not relevant to the determination whether the police independently corroborated the

information DPD-1 and -2 provided.

                                                  C.

        Johnson also asserts that the warrant affidavit wrongly implied 1) that DPD-1 and -2

independently named “Zachary Hearn, Jr.,” and 2) that they independently provided almost identical

information to the police. Johnson argues that since DPD-1 and -2 were associates, each informant



        4
        Although not specifically mentioned in the affidavit, one of the eyewitnesses to Murad’s
shooting described the shooter to Agent Donovan as about 5'4" or 5'5" tall, thin build, and as having
some kind of lip disfiguration, a description matching the one DPD-2 had provided the police.

                                                  12
No. 11-1817
United States v. Herman Johnson

provided “shared,” not independent, information. Johnson claims that “[w]ithout information

sufficient to establish the [warrant affidavit’s] implication that there were independent sources of

information, the representations in the affidavit do little to provide corroboration.” This argument

lacks merit because the fact that the anonymous informants did not provide corroboration for each

other is not relevant to whether the police independently corroborated the information they provided.

                                                  D.

       Johnson also argues that because the warrant affidavit did not state that either informant

actually saw the weapon in the residence, DPD-1 and -2 did not provide a nexus between the weapon

and 14270 Strathmoor. Again, we disagree. The affidavit states that DPD-1 told police that, during

conversations with the alleged shooter regarding his involvement in Murad’s shooting, the alleged

shooter told DPD-1 that the firearm used to shoot Murad was in his possession. The affidavit also

stated that during a March 28, 2005, conversation DPD-2 had with the alleged shooter at (313) 478-

4974, DPD-2 told the alleged shooter that he was interested in purchasing the gun, and the alleged

shooter directed DPD-2 to come to 14270 Strathmoor the following morning to see the weapon.

       Under the totality of the circumstances, the issuing judge had a substantial basis for

concluding that the warrant affidavit showed a fair probability that evidence of Murad’s shooting

would be found at 14270 Strathmoor. Illinois v. Gates, 462 U.S. 213, 236 (1983); United States v.

Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc). Johnson’s motion to suppress was properly

denied.5


       5
       Given our disposition that the warrant was supported by probable cause, we need not address
Johnson’s challenge to the district court’s alternative holding that the good-faith exception of United

                                                  13
No. 11-1817
United States v. Herman Johnson



                                                  IV.

        Lastly, Johnson challenges the district court’s determination that the warrant affidavit’s

references to “Zachary Hearn, Jr.,” did not warrant a Franks hearing.

                                                   A.

        We review the district court’s factual findings for clear error and legal conclusions de novo.

Graham, 275 F.3d 490 at 505. “Where the defendant makes a substantial preliminary showing that

a false statement knowingly and intentionally, or with reckless disregard for the truth, was included

by the affiant in the warrant affidavit, and if the allegedly false statement is necessary to the finding

of probable cause, the Fourth Amendment requires that a [Franks] hearing be held at the defendant’s

request.” Franks v. Delaware, 438 U.S. 154, 155–56 (1978); United States v. Mastromatteo, 538
F.3d 535, 545 (6th Cir. 2008) (to obtain a Franks hearing, the movant must both make the substantial

preliminary showing described in Franks, and show that the allegedly false statements were

necessary for the magistrate’s determination of probable cause.) “What remains of the affidavit

establishes probable cause if it ‘provide[s] the magistrate judge with a basis for finding there was

a fair probability that contraband or evidence of a crime would be found’ at the stated location.”

Mastromatteo, 538 F.3d at 545 (alteration in original) (quoting Graham, 275 F.3d at 504).

        The determination whether a statement in an affidavit is made with reckless disregard of the




States v. Leon, 468 U.S. 897 (1984), applied.

                                                   14
No. 11-1817
United States v. Herman Johnson

truth is a fact question. United States v. Rice, 478 F.3d 704, 709 (6th Cir. 2007); see also United

States v. Bennett, 905 F.2d 931, 934 (6th Cir.1990) (reviewing this determination for clear error).




                                                  B.

       The district court did not clearly err in finding that the affidavit’s references to the alleged

shooter as “Zachary Hearn, Jr.,” (as opposed to “Little Herm” or “Little Hearn”) were neither

intentional or made with reckless disregard of the truth. Rice, 478 F.3d at 709. As discussed above

and as the district court observed, Agent Donovan explained at the 2005 suppression hearing how

the name Zachary Hearn, Jr., came to be used in the warrant affidavit. The mistaken name does not

rise to the level of a false statement, nor is it material to a finding of probable cause. Accordingly,

the district court properly denied Johnson’s request for a Franks hearing.

                                                  V.

       For these reasons, we AFFIRM the district court’s denial of Johnson’s renewed motion to

suppress and motion for a Franks hearing.




                                                  15